DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a controller of a fan coupling device, the fan coupling device including a drive shaft that is rotationally driven, a rotor coupled to the drive shaft, a housing configured to house the rotor, the housing being supported so as to be rotatable relative to the rotor, a fan fixed to the housing, a labyrinth chamber formed between the housing and the rotor in the housing and configured to transmit rotational motive power of the rotor to the housing through working fluid, and a regulation mechanism configured to regulate an amount of the working fluid in the labyrinth chamber, the controller comprising: an acquisition unit configured to acquire a deviation between an estimated amount and a target amount of the working fluid in the labyrinth chamber, and a fluid amount parameter corresponding to the estimated amount; and a control unit configured to execute feedback control including at least integral control of the deviation so as to control the regulation mechanism, wherein when the fluid amount parameter is equal to or greater than a threshold, the control unit executes the feedback control in a state where the integral control is stopped. The closest prior art reference, Minagawa (US 2018/0371980), teaches a similar controller for a fan control, but differs from how the claim requires the integral control to be stopped based on various parameters. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747